UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C.20549 FORM 10-Q [ X ] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarter Ended March 31, 2011.Commission File Number 1-9720 OR [] TRANSITION REPORT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period From to Commission File Number PAR TECHNOLOGY CORPORATION (Exact name of registrant as specified in its charter) Delaware 16-1434688 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) PAR Technology Park 8383 Seneca Turnpike New Hartford, New York 13413-4991 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code:(315) 738-0600 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its Corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes oNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer”, “accelerated filer”, and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large Accelerated Filer o Accelerated Filer o Non Accelerated Filer o Smaller Reporting Company o (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesoNox The number of shares outstanding of registrant’s common stock, as of April 29, 2011 – 15,116,584 shares. PAR TECHNOLOGY CORPORATION TABLE OF CONTENTS FORM 10-Q PART I FINANCIAL INFORMATION Item Number Page Item 1. Financial Statements (unaudited) Consolidated Statements of Income for 1 the three months ended March 31, 2011 and 2010 Consolidated Statements of Comprehensive Income 2 for the three months ended March 31, 2011 and 2010 Consolidated Balance Sheets at 3 March 31, 2011 and December 31, 2010 Consolidated Statements of Cash Flows 4 for the three months ended March 31, 2011 and 2010 Notes to Unaudited Interim Consolidated Financial Statements 5 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 11 Item 3. Quantitative and Qualitative Disclosures About Market Risk 19 Item 4. Controls and Procedures 19 PART II OTHER INFORMATION Item 1A. Risk Factors 20 Item 4. RESERVED 20 Item 5. Other Information 20 Item 6. Exhibits 21 Signatures 22 Exhibit Index 23 Table of Contents PART I – FINANCIAL INFORMATION Item 1.Financial Statements PAR TECHNOLOGY CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME (in thousands, except per share amounts) (unaudited) For the three months ended March 31, Net revenues: Product $ $ Service Contract Costs of sales: Product Service Contract Gross margin Operating expenses: Selling, general and administrative Research and development Amortization of identifiable intangible assets Operating income Other income, net 28 Interest expense ) ) Income before provision for income taxes Provision for income taxes ) ) Net income $ $ Earnings per share Basic $ $ Diluted $ $ Weighted average shares outstanding Basic Diluted See notes to unaudited interim consolidated financial statements 1 Table of Contents PAR TECHNOLOGY CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (in thousands) (unaudited) For the three months ended March 31, Net income $ $ Other comprehensive income (loss), net of tax: Foreign currency translation adjustments ) Comprehensive income $ $ See notes to unaudited interim consolidated financial statements 2 Table of Contents PAR TECHNOLOGY CORPORATION AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (in thousands, except share amounts) (unaudited) March 31, December 31, Assets Current assets: Cash and cash equivalents $ $ Accounts receivable-net Inventories-net Income tax refunds Deferred income taxes Other current assets Total current assets Property, plant and equipment - net Deferred income taxes Goodwill Intangible assets - net Other assets Total Assets $ $ Liabilities and Shareholders’ Equity Current liabilities: Current portion of long-term debt $ $ Borrowings under lines of credit − Accounts payable Accrued salaries and benefits Accrued expenses Customer deposits Deferred service revenue Total current liabilities Long-term debt Other long-term liabilities Shareholders’ Equity: Preferred stock, $.02 par value, 1,000,000 shares authorized − − Common stock, $.02 par value, 29,000,000 shares authorized; 16,756,768 and 16,746,618 shares issued; 15,049,484 and 15,039,334 outstanding Capital in excess of par value Retained earnings Accumulated other comprehensive income (loss) 29 ) Treasury stock, at cost, 1,707,284 shares ) ) Total shareholders’ equity Total Liabilities and Shareholders’ Equity $ $ See notes to unaudited interim consolidated financial statements 3 Table of Contents PAR TECHNOLOGY CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (in thousands) (unaudited) For the three months ended March 31, Cash flows from operating activities: Net income $ $ Adjustments to reconcile net income to net cash (used in) provided by operating activities: Depreciation and amortization Provision for bad debts Provision for obsolete inventory Equity based compensation 37 ) Deferred income tax Changes in operating assets and liabilities: Accounts receivable Inventories ) ) Income tax refunds ) 30 Other current assets ) ) Other assets ) ) Accounts payable ) Accrued salaries and benefits ) 54 Accrued expenses ) Customer deposits ) ) Deferred service revenue ) ) Other long-term liabilities 86 Net cash (used in) provided by operating activities ) Cash flows from investing activities: Capital expenditures ) ) Capitalization of software costs ) ) Contingent purchase price paid on prior year acquisitions ─ ) Net cash used in investing activities ) ) Cash flows from financing activities: Net borrowings (repayments) under line-of-credit agreements ) Payments of long-term debt ) ) Proceeds from the exercise of stock options 14 Net cash provided by (used in) financing activities ) Effect of exchange rate changes on cash and cash equivalents ) Net (decrease) increase in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental disclosures of cash flow information: Cash paid during the period for: Interest $
